EXHIBIT 10.4

 
EXECUTION

CONSENT, WAIVER AND THIRD AMENDMENT
 
This CONSENT, WAIVER AND THIRD AMENDMENT, dated as of May 9, 2005 (this
“Consent, Waiver and Amendment”), made by BEAR STEARNS CORPORATE LENDING INC.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Revolving Credit Secured Parties (as defined in the
Credit Agreement referred to below) (in such capacity, the “Revolving Credit
Collateral Agent”), and THE BANK OF NEW YORK, as collateral agent for the Term
Loan Secured Parties (as defined in the Credit Agreement referred to below) (in
such capacity, the “Term Loan Collateral Agent” and together with the
Administrative Agent and the Revolving Credit Collateral Agent, collectively,
the “Agents”) and the Lenders (as defined in the Credit Agreement referred to
below) listed on the signature pages hereof (the “Lenders”) in favor of TRICO
MARINE ASSETS, INC., a Delaware corporation (“Trico Assets”), TRICO MARINE
OPERATORS, INC., a Louisiana corporation (“Trico Operators”), TRICO MARINE
SERVICES, INC., a Delaware corporation (the “Company”), TRICO MARINE
INTERNATIONAL, INC., a Louisiana corporation (“TMI”), TRICO MARINE INTERNATIONAL
HOLDINGS B.V., a Netherlands limited company (besloten vennootschap) (“TMIH”),
TRICO SUPPLY AS, a Norway limited company (“Trico Supply”), and the other
Subsidiaries of the Company listed on the signature pages hereof (together with
the Company, Trico Assets, Trico Operators, TMI, TMIH and Trico Supply,
collectively, the “Credit Parties”).
 
RECITALS
 
A.    The Credit Parties, the Lenders and the Agents are parties to that certain
Credit Agreement (Exit), dated as of February 21, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
B.    The Credit Parties, the Agents and the Lenders each desire to amend the
Credit Agreement in accordance with the terms and conditions set forth in this
Consent, Waiver and Amendment.
 
C.    The Credit Parties have requested that the Agents and the Lenders grant
the consents and waivers as more fully described herein.
 
D.    The Agents and the Lenders each desire to grant such consents and waivers
in accordance with the terms and conditions set forth herein.
 
In consideration of the mutual conditions and agreements set forth in the Credit
Agreement and this Consent, Waiver and Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I  
 
DEFINITIONS.
 
Section 1.01.   Certain Definitions. All terms used herein that are defined in
the Credit Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
 
Section 1.02.   Rules of Interpretation. The rules of interpretation specified
in Section 1.2 of the Credit Agreement shall be applicable to this Consent,
Waiver and Amendment.
 
ARTICLE II  
 
CONSENT AND WAIVER.
 
Section 2.01.   Vessel Sale. The Agents and the Lenders hereby consent to, and
waive the provisions of Section 6.4 of the Credit Agreement restricting, the
Disposition by Trico Shipping AS (“Shipping AS”) of the following vessels (the
“Vessel Sale”): (i) Motor Vessel Northern Seeker (Registration Number DNV ID
10413 / IMO 7420546) and (ii) Motor Vessel Northern Sea (Registration Number
377305 / IMO 7615878); provided that the Credit Parties shall, and shall cause
Shipping AS to, immediately (x) apply 100% of the Net Cash Proceeds of the
Vessel Sale to prepay the Norwegian Term Loan and/or loans outstanding under the
Norwegian Revolving Facility and (y) permanently reduce the commitments
available to Shipping AS under the Norwegian Term Loan (if applicable) and/or
Norwegian Revolving Facility by the respective principal amount of loans prepaid
thereunder (collectively, the “Norway Prepayment and Commitment Reduction”) and
shall promptly provide to the Agents written confirmation and evidence of the
date and consummation of each Vessel Sale and of the date and effectiveness of
each Norway Prepayment and Commitment Reduction, satisfactory in form and
substance to the Agents.
 
Section 2.02.   Norway Prepayment and Commitment Reduction. Subject to
compliance with Section 2.01 above regarding application of Net Cash Proceeds of
the Vessel Sale, the Agents and the Lenders hereby (a) waive the provisions of
Section 2.6 of the Credit Agreement requiring that the proceeds of the Vessel
Sale be used to prepay the Loans and (b) consent to the transactions
contemplated by the Norway Prepayment and Commitment Reduction.
 
Section 2.03.   Waiver. The Agents and the Lenders hereby waive any Default or
Event of Default that may have occurred solely as the result of (i) the
consummation of the Vessel Sale and/or any Norway Prepayment and Commitment
Reduction, (ii) the failure by any Credit Party to have complied with any
requirement under the Credit Agreement to provide to the Lenders or any Agent
any notice in respect of, or obtain any consent or approval other than that set
forth herein with respect to, the Vessel Sale and/or the Norway Prepayment and
Commitment Reduction, or (iii) any representation, warranty or other statement
by a Credit Party made solely in connection with a Loan made following the
consummation of the Vessel Sale and/or the Norway Prepayment and Commitment
Reduction and prior to the date hereof not being true (both before and after
giving effect thereto and to the application of the proceeds thereof), but only
to the extent that such statement was untrue solely as a result of the existence
of any Default or Event of Default that may have occurred solely as a result of
the Vessel Sale and/or the Norway Prepayment and Commitment Reduction.
 
ARTICLE III  
 
AMENDMENTS.
 
Section 3.01.   Defined Terms (Section 1.1). Section 1.1 of the Credit Agreement
is hereby amended and restated by:
 
(a)  deleting the definition of the term “Applicable Prepayment Premium” and
substituting in lieu thereof the following definition:
 
““Applicable Premium” means, without duplication, with respect to any voluntary
or mandatory repayment or prepayment (including upon any acceleration) of Term
Loans (or applicable portion thereof) to which it applies (which shall include
in any event acceleration of the Term Loans pursuant to Section 7), a premium on
the principal amount of Term Loans (or applicable portion thereof) repaid,
prepaid or accelerated equal to the percentage of the principal amount of Term
Loans (or applicable portion thereof) so repaid, prepaid or accelerated set
forth in the chart below by reference to the period in which such repayment or
prepayment is made (in the case of voluntary repayments or prepayments) or
required to be made (in the case of mandatory repayments or prepayments, or any
acceleration, to which such premium applies) pursuant to this Agreement:
 
 
Relevant Period
Premium as a
percentage of the principal amount of
Term Loans amount so prepaid, repaid or accelerated
On or prior to the second anniversary of the Initial Funding Date
 
3%
 
On or prior to the third anniversary of the Initial Funding Date, but after the
second anniversary of the Initial Funding Date
 
2%
 
On or prior to the fourth anniversary of the Initial Funding Date, but after the
third anniversary of the Initial Funding Date
 
1%
 

(b)  deleting the definition of the term “Credit Documents” and substituting in
lieu thereof the following definition:
 
““Credit Documents” means, collectively, this Agreement, the Ancillary
Collateral Documents, the Fee Letter, the Notes, the Intercreditor Agreement,
the Trico Supply Intercreditor Agreement, the Waiver and Agreement and any other
document that contains a consent, waiver, amendment, supplement or other
modification to any document described herein.”
 
Section 3.02.   Global Amendment. The Credit Agreement is hereby amended by
deleting each occurrence of the term “Applicable Prepayment Premium” and
substituting in lieu thereof, in each such occurrence, the term “Applicable
Premium”.
 
Section 3.03.   Repayment of Loans (Section 2.3). Section 2.3(c) of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
Section:
 
“The Applicable Premium shall be due and payable upon acceleration of the Term
Loans pursuant to Section 7.”
 
Section 3.04.   Mandatory Prepayments and Commitment Reductions (Section 2.6).
Section 2.6(a)(i) of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:
 
“Notwithstanding any provision to the contrary elsewhere in this Agreement, Net
Cash Proceeds from Dispositions permitted by Section 6.4(g) shall not constitute
Net Cash Proceeds from Asset Sales for the purposes of this Section 2.6(a)(i).”
 
Section 3.05.   Maximum Indebtedness (Section 6.1(b)). Section 6.1(b) of the
Credit Agreement is hereby amended and restated by deleting such section and
substituting in lieu thereof the following:
 
“(b) Notwithstanding the provisions of Section 6.1(a) the Company will not, and
will not permit any of its Subsidiaries to, permit the aggregate principal
amount of Indebtedness of (x) the Group Members at any time to exceed (A) the
amount specified for the Group Members in the table below minus (b) the
aggregate amount from time to time of the Norway Prepayment and Commitment
Reduction (as defined in the Consent, Waiver and Third Amendment, dated as of
May 9, 2005 made by the Agents and Lenders in favor of Trico Assets, Trico
Operators, the Company, TMI, TMIH, Trico Supply and the other Subsidiaries of
the Company listed on the signature pages thereto) or (y) the Specified Group
Members at any time to exceed the amount specified for the Specified Group
Members in the table below.
 


 
For the Group Members
 
At Any Time
During Fiscal Quarter Ending
 
Maximum Indebtedness
 
March 31, 2005
 
$
185,000,000
 
June 30, 2005
 
$
185,000,000
 
September 30, 2005
 
$
185,000,000
 
December 31, 2005
 
$
185,000,000
 
March 31, 2006
 
$
185,000,000
 
June 30, 2006
 
$
185,000,000
 
September 30, 2006
 
$
185,000,000
 
December 31, 2006
 
$
185,000,000
 
March 31, 2007
 
$
180,000,000
 
June 30, 2007
 
$
180,000,000
 
September 30, 2007
 
$
180,000,000
 
December 31, 2007
 
$
180,000,000
 
March 31, 2008
 
$
175,000,000
 
June 30, 2008
 
$
175,000,000
 
September 30, 2008
 
$
175,000,000
 
December 31, 2008
 
$
175,000,000
 
March 31, 2009
 
$
170,000,000
 
June 30, 2009
 
$
170,000,000
 
September 30, 2009
 
$
170,000,000
 
December 31, 2009
 
$
170,000,000
 



 
For the Specified Group Members
 
At Any Time
During Fiscal Quarter Ending
 
Maximum Indebtedness
 
March 31, 2005
 
$
90,000,000
 
June 30, 2005
 
$
90,000,000
 
September 30, 2005
 
$
90,000,000
 
December 31, 2005
 
$
90,000,000
 
March 31, 2006
 
$
85,000,000
 
June 30, 2006
 
$
85,000,000
 
September 30, 2006
 
$
85,000,000
 
December 31, 2006
 
$
85,000,000
 
March 31, 2007
 
$
80,000,000
 
June 30, 2007
 
$
80,000,000
 
September 30, 2007
 
$
80,000,000
 
December 31, 2007
 
$
80,000,000
 
March 31, 2008
 
$
75,000,000
 
June 30, 2008
 
$
75,000,000
 
September 30, 2008
 
$
75,000,000
 
December 31, 2008
 
$
75,000,000
 
March 31, 2009
 
$
70,000,000
 
June 30, 2009
 
$
70,000,000
 
September 30, 2009
 
$
70,000,000
 
December 31, 2009
 
$
70,000,000”
 





 
Section 3.06.   Disposition of Property (Section 6.4). Section 6.4(a) of the
Credit Agreement is hereby amended by adding the following language before the
semicolon at the end of such Section:
 
“, provided that in no event shall any Disposition of a vessel or tanker be
treated for any purposes of this Agreement as a Disposition of obsolete or worn
out property in the ordinary course of business”.
 
Section 3.07.   Modifications of Certain Debt Instruments (Section 6.7). Section
6.7(ii)(d) of the Credit Agreement is hereby amended by inserting immediately
after the phrase “the principal amount of Indebtedness outstanding” the
following parenthetical:
 
“(after giving effect to any permanent reductions from time to time in
commitments available thereunder)”.
 
Section 3.08.   Events of Default (Section 7.1). Section 7.1 of the Credit
Agreement is hereby amended by inserting the following phrase immediately after
the phrase “all interest thereon” in the penultimate paragraph therein: “, the
Applicable Premium on the principal amount accelerated”.
 
ARTICLE IV  
 
EFFECT OF AMENDMENTS.
 
Except as expressly set forth herein, the consents, waivers and amendments set
forth herein shall not by implication or otherwise limit, impair, constitute a
waiver or amendment of, or otherwise affect, the rights or remedies of the
Lenders or the Agents under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Credit Party to
a consent to, or a waiver, amendment, modification or other change of, any of
the other terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Credit Document, in similar or different
circumstances. The consents, waivers and amendments herein shall apply and be
effective only with respect to the matters expressly covered thereby.
 
ARTICLE V  
 
EFFECTIVE DATE.
 
This Consent, Waiver and Amendment shall become effective as of the date first
written above upon, and only upon, the date (the “Effective Date”) on which all
of the following conditions precedent have been first satisfied: (a) delivery to
the Administrative Agent by the parties hereto of duly executed counterparts of
this Consent, Waiver and Amendment; and (b) the Company shall have paid to the
Administrative Agent for the account of the Lenders (to be ratably distributed
to the Lenders according to their respective percentages of the aggregate
Commitments) a consent and waiver fee in an aggregate amount equal to $93,188.
Upon the effectiveness of this Consent, Waiver and Amendment the Credit
Agreement shall for all purposes become the Credit Agreement as hereby amended;
provided that the continued effectiveness of this Consent, Waiver, and Amendment
shall be subject to the satisfaction of the condition subsequent that the
Company shall pay the default interest on the principal balance of all Loans and
all other Obligations in accordance with Section 2.9(c) of the Credit Agreement
for the period from and including April 20, 2005 to but excluding May 9, 2005.
 
ARTICLE VI  
 
REPRESENTATIONS AND WARRANTIES.
 
The Company and each Borrower represents and warrants as to itself and to each
other Credit Party or Group Member, as applicable, and each other Credit Party
represents and warrants as to itself, to each Agent and each Lender that the
representations and warranties made by the applicable Credit Parties in the
Credit Documents are true and correct in all material respects on and as of the
Effective Date, after giving effect to the effectiveness of the this Consent,
Waiver and Amendment, as if made on and as of the Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date.
For purposes of such restatement of such representations and warranties all
references to the “Credit Documents” within the Credit Agreement shall be deemed
to include this Consent, Waiver and Amendment, and all references to the “Credit
Agreement” therein shall be deemed to mean the Credit Agreement as hereby
amended.
 
ARTICLE VII  
 
MISCELLANEOUS.
 
Section 7.01.   Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Consent,
Waiver and Amendment, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner and to the address, and deemed received as provided for in Section 12.2
of the Credit Agreement. All such notices and other communications shall, when
mailed, telecopied, telegraphed, telexed or cabled, respectively, be effective
when deposited in the mails, telecopied, delivered to the cable company or
courier, respectively, addressed as aforesaid; except that notices and other
communications to the Agents shall not be effective until received by such
entity.
 
Section 7.02.   Counterparts. This Amendment may be executed by one or more of
the parties to this Consent, Waiver and Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Consent, Waiver and Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof.
 
Section 7.03.   Severability. Any provision of this Consent, Waiver and
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 7.04.   GOVERNING LAW. THIS CONSENT, WAIVER AND AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS CONSENT, WAIVER AND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION
LAW.
 
Section 7.05.   Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Consent, Waiver and Amendment or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth or referenced in Section 12.2 of the Credit Agreement or at
such other address of which the parties hereto shall have been notified pursuant
thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
Section 7.06.   WAIVERS OF JURY TRIAL. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS CONSENT, WAIVER AND AMENDMENT.
 
Section 7.07.   Waivers; Amendment.
 
(a)  No failure or delay of the Agents in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents hereunder and of the Agents and the Lenders under the Credit
Agreement or any other Credit Document, are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provisions of this Consent, Waiver and Amendment or consent to any departure by
any party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any party hereto in any case shall entitle such party to
any other or further notice or demand in similar or other circumstances.
 
(b)  Neither this Consent, Waiver and Amendment nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.
 
[Remainder of page left blank intentionally; signatures follow.]


 



 
     

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Consent, Waiver and
Amendment to be executed and delivered as of the date first written above.
 


 
TRICO MARINE ASSETS, INC.
as a Borrower and a Guarantor


 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 


 
TRICO MARINE OPERATORS, INC.
as a Borrower and a Guarantor


 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 

 


 
TRICO MARINE SERVICES, INC.
as a Guarantor


 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 

 



       

--------------------------------------------------------------------------------

 




 
COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT
 
TRICO MARINE INTERNATIONAL, INC

 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 
:    
 
TRICO MARINE INTERNATIONAL HOLDINGS B.V.
 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 
TRICO SUPPLY AS

 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 

 


 
TRICO SERVICOS MARITIMOS LTDA.

 
By:    ____/s/ Fernando Martins________
 
Name:    Fernando Martins
 
Title:    



       

--------------------------------------------------------------------------------

 


 
COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT




SERVICOS DE APOYO MARITIMO DE MEXICO, S. DE R.L. DE C.V.
 
By:    _____/s/ D. Michael Wallace___________
 
Name:    D. Michael Wallace
 
Title:    Secretary
 
COASTAL INLAND MARINE SERVICES LTD.

 
By:    _____/s/ N.B. Anderson___________
 
Name:    N.B. Anderson
 
Title:        Director
 
TRICO MARINE INTERNATIONAL, LTD.
 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:    
 



       

--------------------------------------------------------------------------------

 


COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT

 


TRICO SUPPLY (UK) LIMITED
 
By:    ______/s/ Trevor Turbidy__________
 
Name:    Trevor Turbidy
 
Title:        
 


 
ALBYN MARINE LIMITED
 
By:    ______/s/ A.J.R. May__________
 
Name:    A.J.R. May
 
Title:    Director
 





           

--------------------------------------------------------------------------------

 





COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT




BEAR STEARNS CORPORATE LENDING INC.
as Administrative Agent and Revolving Credit Collateral Agent


 
By:______/s/ Victor Bulzacchelli__________
Name: Victor Bulzacchelli
Title: Vice President


BEAR STEARNS CORPORATE LENDING INC.
as Lender


 
By:______/s/ Victor Bulzacchelli__________
Name: Victor Bulzacchelli
Title: Vice President





       

--------------------------------------------------------------------------------

 




COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT






THE BANK OF NEW YORK
as Term Loan Collateral Agent


 
By:____________________
Name:
Title:







       

--------------------------------------------------------------------------------

 




COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT


GREAT AMERICAN INSURANCE COMPANY


By: AMERICAN MONEY MANAGEMENT CORP.,
 
as Portfolio Manager




By:___________________
Name:
Title:






GREAT AMERICAN LIFE INSURANCE COMPANY


By: AMERICAN MONEY MANAGEMENT CORP.,
 

  as Portfolio Manager

 


 
By__________________
Name:
Title:





       

--------------------------------------------------------------------------------

 


COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT




TRS CALLISTO LLC






By: __________________
Name:
Title:









       

--------------------------------------------------------------------------------

 




COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT




MARINER LDC


By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor




By:    _/s/ Charles R. Howe, II_____________
Name:    Charles R. Howe, II
Title:    President


 

 
CASPIAN CAPITAL PARTNERS, L.P.


By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor




By:    _/s/ Charles R. Howe, II_____________
Name:    Charles R. Howe, II
Title:    President
 
 
MARINER OPPORTUNITIES FUND, L.P.
 
By: MARINER INVESTMENT GROUP, INC.,
as Investment Advisor
 
 
By:    _/s/ Charles R. Howe, II_____________
Name:    Charles R. Howe, II
Title:    President



    



 
 



       

--------------------------------------------------------------------------------

 


COUNTERPART SIGNATURE PAGE TO THE SECOND AMENDMENT


PUTNAM INVESTMENT MANAGEMENT, LLC,


on behalf of


Putnam High Yield Trust
Putnam High Yield Advantage Fund
Putnam Diversified Income Trust




By:    ____________________________________
 
Name:    
 
Title:
 




 




--------------------------------------------------------------------------------

     